t c memo united_states tax_court insel v gaitor jr petitioner v commissioner of internal revenue respondent docket no filed date insel v gaitor jr pro_se derek p richman for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for his tax_year we must decide the following issues whether petitioner is entitled to dependency_exemption deductions for two of his minor children pursuant to sec_151 whether petitioner is entitled to a child_tax_credit pursuant to sec_24 for each of those children and whether petitioner is entitled to head-of-household filing_status findings_of_fact some of the facts and certain exhibits have been stipulated the stipulations of fact are incorporated in this opinion by reference and are found accordingly at the time the petition was filed petitioner resided in miami florida petitioner is employed by the florida state courts petitioner has four minor children i d g born in c l g born in d s g born in and r a g born in hereinafter collectively the children three of petitioner’s children i d g c l g and d s g are from a previous relationship with evelyn casiano petitioner’s fourth child r a g is from his current relationship with lecreshia 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2the court refers to minor children by their initials see rule a 3petitioner and ms casiano were never married neal ms neal petitioner was not married to ms neal during his tax_year during his taxable_year the children lived with petitioner for most of the year petitioner provided the children with food clothing and housing while making biweekly child_support payments of dollar_figure to ms casiano on his tax_return petitioner claimed head-of-household filing_status dependency_exemption deductions for i d g and r a g and child tax_credits on date respondent sent petitioner a notice_of_deficiency that determined his filing_status as single and disallowed his claimed dependency_exemption deductions and child tax_credits petitioner timely filed a petition with this court opinion generally the commissioner’s determinations in the statutory_notice_of_deficiency are presumed correct see rule 4respondent did not dispute that petitioner was not married to ms neal during his tax_year accordingly we deem that matter conceded by respondent 5amounts are rounded to the nearest dollar 6petitioner disputes which of his children were claimed as dependents on his tax_return the stipulated return lists petitioner’s dependents as i d g and c l g however petitioner testified that he claimed i d g and r a g on his original return petitioner signed the stipulation of facts on the condition that the stipulated return represented only his return that was on file with respondent but not that it correctly represented the return that he actually filed with respondent a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to the deductions claimed see rule a 503_us_79 292_us_435 we first address petitioner’s dependency_exemption deductions sec_151 allows a taxpayer to deduct an annual exemption_amount for each dependent of the taxpayer sec_152 defines dependent to include a qualifying_child or a qualifying_relative generally a qualifying_child is a child of the taxpayer who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and meets an age restriction and a self-support prohibition that are not at issue here sec_152 there is a special rule in cases of divorced parents or parents who live apart at all times during the last months of the calendar_year and who provide over one-half of the child’s support during such calendar_year sec_152 in those instances the child may be treated as the qualifying_child of the noncustodial_parent if the custodial_parent signs a written declaration waiving his or her right to claim the child and 7petitioner has not raised any issue regarding sec_7491 and therefore it does not apply attaches the written declaration to the return sec_152 and the custodial_parent is the parent who has custody of the child for the greater portion of the calendar_year sec_152 petitioner and ms casiano who provided more than one-half of i d g ’s support for lived apart for the last months of petitioner did not introduce an agreement that establishes legal custody of the children if neither a divorce decree nor an agreement establishes who has custody then custody will be deemed to be with the parent who as between both parents has the physical custody of the children for the greater portion of the calendar_year sec_1_152-4 income_tax regs petitioner had physical custody of i d g for more than one-half of accordingly we hold that i d g is a qualifying_child of petitioner moreover petitioner did not waive the dependency_exemption by attaching a written declaration to his return consequently petitioner is entitled to a dependency_exemption deduction for i d g sec_152 applies whether or not parents have ever been married to one another 121_tc_245 sec_152 as interpreted in king was amended by the working families tax relief act of wftra publaw_108_311 sec 118_stat_1169 and by the gulf_opportunity_zone act of publaw_109_135 119_stat_2632 however those amendments do not affect our holding in king that sec_152 applies whether or not parents have ever been married because they do not alter the language being interpreted following the birth of r a g in date ms neal and r a g lived with petitioner and petitioner provided most of r a g ’s support for the remainder of the period preceding the birth of a child does not prevent such child from qualifying as a dependent sec_1_152-1 income_tax regs moreover ms neal did not claim r a g as a dependent accordingly r a g is a qualifying_child consequently petitioner is entitled to a dependency_exemption deduction for r a g we next address the child_tax_credit subject_to limitations based on adjusted_gross_income a taxpayer is entitled to a child_tax_credit with regard to each qualifying_child of the taxpayer sec_24 a qualifying_child for purposes of the child_tax_credit is a child who is a qualifying_child under sec_152 and who is under the age of sec_24 as we held above petitioner is entitled to treat r a g and i d g as qualifying children for his tax_year additionally the age_test is not in dispute accordingly we hold that petitioner is entitled to child tax_credits for r a g and i d g for his tax_year we next address petitioner’s filing_status sec_1 provides a special tax_rate for an individual filing as a head of sec_1_152-1 income_tax regs applies to a prior definition of dependent this definition was amended by wftra sec however the regulations were not amended and remain in effect see eg instruction sec_21 household as relevant herein sec_2 defines a head of a household as an unmarried individual who maintains as his home a household that for more than one-half of the year constitutes the principal_place_of_abode of a qualifying_child as defined in sec_152 determined without regard to sec_152 the record shows that i d g lived with petitioner for more than one-half of as stated above i d g is petitioner’s child and i d g meets age and self-support restrictions that are not in issue additionally petitioner is unmarried accordingly we hold that petitioner is entitled to head-of- household filing_status for his tax_year we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant or moot to reflect the foregoing decision will be entered for petitioner
